Exhibit 10.1

STOCK AWARD AGREEMENT

This Stock Award Agreement (this “Agreement”), dated as of October 1 2006 (the
“Effective Date”), is between SoftBrands, Inc., a Delaware corporation (the
“Company”) and _______________, an individual resident of _______________
(“Participant”).  This Stock Award is granted under the SoftBrands, Inc. 2001
Stock Incentive Plan (the “Plan”) and is subject to the terms of that Plan. 
Capitalized terms used in this Agreement and not defined in this Agreement have
the meanings assigned to them in the Plan.  This Agreement represents the
Company’s unfunded and unsecured promise to issue Common Stock at a future date,
subject to the terms of this Agreement and the Plan.

1 Award.  The Company hereby grants Participant, subject to the terms and
conditions of this Agreement and the Plan, a stock award (the “Stock Award”)
with respect to 100,000 shares of the Common Stock, $.01 par value (the
“Shares”), of the Company .  The Stock Award represents the right to receive the
Shares only when, and with respect to the number of Shares to which, the Stock
Award has vested (the “Vested Shares”).  The Stock Award is subject to the terms
and conditions set forth in this Agreement and in the Plan.  A copy of the Plan
will be furnished upon request of Participant.

2. Vesting.  Subject to the terms and conditions of this Agreement and the Plan,
and to any employment or change of control agreement with the Participant, the
Stock Award shall vest and be converted into an equivalent number of shares that
will be distributed to the Participant on September 30, 2009.

3. Termination of Stock Award.  A Participant’s rights under this Agreement with
respect to the Stock Award shall terminate at the earlier of (i) the time such
Stock Awards are converted into Vested Shares, or (ii) the termination of
Participant’s employment with the Company for any reason, whether voluntary or
involuntary, with or without cause, including upon death or disability.  Upon
termination of this Agreement in accordance with clause (ii) above, the
Participant’s rights to all of the Shares subject to the Stock Award not vested
on the date that Participant ceases to be an employee shall be immediately and
irrevocably forfeited and the Participant will retain no rights with respect to
the forfeited Shares.

4. Additional Restrictions on Transfer of Stock Award.  During the lifetime of
Participant, this Stock Award cannot be sold, assigned, transferred, gifted,
pledged, hypothecated or in any manner encumbered or disposed of at any time
prior to delivery of the Vested Shares, other than by will or the laws of
descent and distribution.


5. CONVERSION OF STOCK AWARD TO SHARES; RESPONSIBILITY FOR TAXES.


(A)   PROVIDED PARTICIPANT HAS SATISFIED THE REQUIREMENTS OF SECTION 5(B) BELOW,
AFTER THE VESTING OF THE STOCK AWARD WITH RESPECT TO VESTED SHARES, THE VESTED
SHARES WILL BE DISTRIBUTED TO PARTICIPANT OR, IN THE EVENT OF PARTICIPANT’S
DEATH, TO PARTICIPANT’S LEGAL REPRESENTATIVE, AS SOON AS PRACTICABLE. THE
DISTRIBUTION TO THE PARTICIPANT, OR IN THE CASE OF THE PARTICIPANT’S DEATH, TO
THE PARTICIPANT’S LEGAL REPRESENTATIVE, OF VESTED SHARES SHALL BE EVIDENCED BY A
STOCK CERTIFICATE, APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY
AUTHORIZED


--------------------------------------------------------------------------------




transfer agent of the Company, or other appropriate means as determined by the
Company.  In the event ownership or issuance of Vested Shares is not feasible
due to applicable exchange controls, securities regulations, tax laws or other
provisions of applicable law, as determined by the Company in its sole
discretion, Participant, or in the event of Participant’s death, the
Participant’s legal representative, shall receive cash proceeds in an amount
equal to the value of the Vested Shares otherwise distributable to Participant,
net of the satisfaction of the requirements of Section 5(b) below.


(B)   BY SIGNING THIS AGREEMENT, PARTICIPANT AGREES THAT THE COMPANY MAY
WITHHOLD FROM THE PARTICIPANT’S WAGES OR OTHER CASH COMPENSATION, OR AT THE SOLE
ELECTION OF THE COMPANY FROM VESTED SHARES TO BE DISTRIBUTED TO PARTICIPANT IN
ACCORDANCE WITH SECTION 5(A), ALL INCOME TAX (INCLUDING FEDERAL, STATE AND LOCAL
TAXES), SOCIAL INSURANCE, PAYROLL TAX OR OTHER TAX-RELATED WITHHOLDING (“TAX
RELATED ITEMS”) DUE FROM THE COMPANY OR THE SUBSIDIARY THAT IS THE PARTICIPANT’S
ACTUAL EMPLOYER. IN THIS REGARD, PARTICIPANT AUTHORIZES THE COMPANY OR THE
PARTICIPANT’S ACTUAL EMPLOYER TO WITHHOLD ALL APPLICABLE TAX RELATED ITEMS
LEGALLY PAYABLE BY PARTICIPANT FROM PARTICIPANT’S WAGES OR OTHER CASH
COMPENSATION PAYABLE TO PARTICIPANT BY THE COMPANY OR THE PARTICIPANT’S ACTUAL
EMPLOYER.  TO THE EXTENT THAT THE COMPANY DETERMINES THAT IT IS NOT FEASIBLE TO
WITHHOLD FROM WAGES, OR NOT PERMISSIBLE UNDER APPLICABLE LAW TO WITHHOLD IN
SHARES, THEN PRIOR TO THE ISSUANCE OF VESTED SHARES PARTICIPANT SHALL PAY, OR
MAKE ADEQUATE ARRANGEMENTS SATISFACTORY TO THE COMPANY OR TO THE PARTICIPANT’S
ACTUAL EMPLOYER (IN THEIR SOLE DISCRETION) TO SATISFY ALL WITHHOLDING
OBLIGATIONS OF THE COMPANY AND/OR THE PARTICIPANT’S ACTUAL EMPLOYER. PARTICIPANT
SHALL PAY TO THE COMPANY OR TO THE PARTICIPANT’S ACTUAL EMPLOYER ANY AMOUNT OF
TAX RELATED ITEMS THAT THE COMPANY OR THE PARTICIPANT’S ACTUAL EMPLOYER MAY BE
REQUIRED TO WITHHOLD AS A RESULT OF PARTICIPANT’S RECEIPT OF THE STOCK AWARD AND
THE VESTING OF THE VESTED SHARES THAT CANNOT BE SATISFIED BY THE MEANS
PREVIOUSLY DESCRIBED. THE COMPANY MAY REFUSE TO DELIVER VESTED SHARES TO
PARTICIPANT IF PARTICIPANT FAILS TO COMPLY WITH PARTICIPANT’S OBLIGATION IN
CONNECTION WITH THE TAX RELATED ITEMS AS DESCRIBED HEREIN.

Regardless of any action the Company or the subsidiary of the Company that is
Participant’s actual employer takes with respect to any or all Tax Related
Items, Participant acknowledges that the ultimate liability for all Tax Related
Items legally due by Participant is and remains Participant’s responsibility and
that the Company and/or the Participant’s actual employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Stock Award, including the grant of the
Stock Award, the vesting of Stock Award with respect to Shares, the conversion
of the Stock Award into Shares or the receipt of an equivalent cash payment, the
subsequent sale of any Shares acquired at vesting and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Stock Award to reduce or eliminate the Participant’s liability for
Tax Related Items.

6. Miscellaneous.


(A)  PLAN PROVISIONS CONTROL.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT
CONFLICTS WITH OR IS INCONSISTENT IN ANY RESPECT WITH THE TERMS OF THE PLAN, THE
TERMS OF THE PLAN SHALL CONTROL.

2


--------------------------------------------------------------------------------





(B)  RIGHTS OF STOCKHOLDERS.  PRIOR TO THE VESTING OF A STOCK AWARD,  AND PRIOR
TO THE RECEIPT OF VESTED SHARES BY PARTICIPANT, PARTICIPANT’S LEGAL
REPRESENTATIVE OR A PERMISSIBLE ASSIGNEE OF THE VESTED SHARES PURSUANT TO
SECTION 5, NEITHER PARTICIPANT, PARTICIPANT’S LEGAL REPRESENTATIVE NOR A
PERMISSIBLE ASSIGNEE OF THE STOCK AWARD SHALL BE OR HAVE ANY OF THE RIGHTS AND
PRIVILEGES OF A STOCKHOLDER OF THE COMPANY WITH RESPECT TO THE SHARES ISSUABLE
TO PARTICIPANT PURSUANT TO THE TERMS OF THIS AGREEMENT.  PARTICIPANT SHALL NOT
BE ENTITLED TO RECEIVE DIVIDEND EQUIVALENTS ON THE STOCK AWARD.


(C)  DISTRIBUTION AND ADJUSTMENT.  IN ACCORDANCE WITH SECTION 4(C) OF THE PLAN,
THE STOCK AWARD IS SUBJECT TO ADJUSTMENT IN THE EVENT THAT ANY DISTRIBUTION,
RECAPITALIZATION, REORGANIZATION, MERGER OR OTHER EVENT COVERED BY SECTION 4(C)
OF THE PLAN SHALL OCCUR.


(D)  NO RIGHT TO EMPLOYMENT.  THE GRANT OF THIS STOCK AWARD SHALL NOT BE
CONSTRUED AS GIVING PARTICIPANT THE RIGHT TO BE RETAINED IN THE EMPLOY OF THE
COMPANY OR ANY AFFILIATE, OR AS GIVING A DIRECTOR OF THE COMPANY OR AN AFFILIATE
THE RIGHT TO CONTINUE AS A DIRECTOR OF THE COMPANY OR AN AFFILIATE WITH, THE
COMPANY OR AN AFFILIATE, NOR WILL IT AFFECT IN ANY WAY THE RIGHT OF THE COMPANY
OR AN AFFILIATE TO TERMINATE SUCH EMPLOYMENT OR POSITION AT ANY TIME, WITH OR
WITHOUT CAUSE.  THE COMPANY OR AN AFFILIATE MAY AT ANY TIME DISMISS PARTICIPANT
FROM EMPLOYMENT, OR TERMINATE THE TERM OF A DIRECTOR OF THE COMPANY OR AN
AFFILIATE, WHETHER FOR CAUSE OR WITHOUT CAUSE AND REGARDLESS OF THE PERIOD OF
TIME LEFT UNTIL THIS STOCK AWARD WOULD OTHERWISE VEST, FREE FROM ANY LIABILITY
OR ANY CLAIM UNDER THE PLAN OR THIS AGREEMENT.  NOTHING IN THIS AGREEMENT SHALL
CONFER ON ANY PERSON ANY LEGAL OR EQUITABLE RIGHT AGAINST THE COMPANY OR ANY
AFFILIATE, DIRECTLY OR INDIRECTLY, OR GIVE RISE TO ANY CAUSE OF ACTION AT LAW OR
IN EQUITY AGAINST THE COMPANY OR AN AFFILIATE.  THIS STOCK AWARD SHALL NOT FORM
ANY PART OF THE WAGES OR SALARY OF PARTICIPANT FOR PURPOSES OF SEVERANCE PAY OR
TERMINATION INDEMNITIES, IRRESPECTIVE OF THE REASON FOR TERMINATION OF
EMPLOYMENT.  UNDER NO CIRCUMSTANCES SHALL ANY PERSON CEASING TO BE AN EMPLOYEE
OF THE COMPANY OR ANY AFFILIATE BE ENTITLED TO ANY COMPENSATION FOR ANY LOSS OF
ANY RIGHT OR BENEFIT UNDER THIS AGREEMENT OR THE PLAN WHICH SUCH EMPLOYEE MIGHT
OTHERWISE HAVE ENJOYED BUT FOR TERMINATION OF EMPLOYMENT, WHETHER SUCH
COMPENSATION IS CLAIMED BY WAY OF DAMAGES FOR WRONGFUL OR UNFAIR DISMISSAL,
BREACH OF CONTRACT OR OTHERWISE.  BY PARTICIPATING IN THE PLAN, PARTICIPANT
SHALL BE DEEMED TO HAVE ACCEPTED ALL THE TERMS AND CONDITIONS OF THE PLAN AND
THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY RULES AND REGULATIONS ADOPTED
BY THE COMMITTEE AND SHALL BE FULLY BOUND THEREBY.


(E)  GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN AND THIS
AGREEMENT, AND ANY RULES AND REGULATIONS RELATING TO THE PLAN AND THIS
AGREEMENT, SHALL BE DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS, AND NOT THE
LAW OF CONFLICTS, OF THE STATE OF MINNESOTA.


(F)  SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS OR BECOMES OR IS
DEEMED TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION OR WOULD
DISQUALIFY THE PLAN OR ANY AWARD UNDER ANY LAW DEEMED APPLICABLE BY THE
COMMITTEE, SUCH PROVISION SHALL BE CONSTRUED OR DEEMED AMENDED TO CONFORM TO
APPLICABLE LAWS, OR IF IT CANNOT BE SO CONSTRUED OR DEEMED AMENDED WITHOUT, IN
THE DETERMINATION OF THE COMMITTEE, MATERIALLY ALTERING THE PURPOSE OR INTENT OF
THE PLAN OR THE AWARD, SUCH PROVISION SHALL BE STRICKEN AS TO SUCH JURISDICTION
OR AWARD, AND THE REMAINDER OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.

3


--------------------------------------------------------------------------------





(G)  NO TRUST OR FUND CREATED.  NEITHER THE PLAN NOR THIS AGREEMENT SHALL CREATE
OR BE CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF ANY KIND OR A FIDUCIARY
RELATIONSHIP BETWEEN THE COMPANY OR ANY AFFILIATE AND PARTICIPANT OR ANY OTHER
PERSON.  TO THE EXTENT THAT ANY PERSON ACQUIRES A RIGHT TO RECEIVE PAYMENTS FROM
THE COMPANY OR ANY AFFILIATE PURSUANT TO A STOCK AWARD, SUCH RIGHT SHALL BE NO
GREATER THAN THE RIGHT OF ANY UNSECURED CREDITOR OF THE COMPANY OR ANY
AFFILIATE.


(H)  OTHER BENEFITS.  NO COMPENSATION OR BENEFIT AWARDED TO OR REALIZED BY
PARTICIPANT UNDER THE PLAN OR THIS AGREEMENT SHALL BE INCLUDED FOR THE PURPOSE
OF COMPUTING PARTICIPANT’S COMPENSATION UNDER ANY COMPENSATION-BASED RETIREMENT,
DISABILITY OR SIMILAR PLAN OF THE COMPANY UNLESS REQUIRED BY LAW OR OTHERWISE
PROVIDED BY SUCH OTHER PLAN.


(I)  HEADINGS.  HEADINGS ARE GIVEN TO THE SECTIONS AND SUBSECTIONS OF THIS
AGREEMENT SOLELY AS A CONVENIENCE TO FACILITATE REFERENCE.  SUCH HEADINGS SHALL
NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO THE CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT OR ANY PROVISION THEREOF.


(J)  CONFIDENTIALITY.  PARTICIPANT SHALL NOT DISCLOSE EITHER THE CONTENTS OR ANY
OF THE TERMS AND CONDITIONS OF THIS AGREEMENT TO ANY OTHER PERSON AND AGREES
THAT SUCH DISCLOSURE MAY RESULT IN BOTH IMMEDIATE TERMINATION OF THE STOCK AWARD
WITHOUT THE RIGHT TO EXERCISE ANY PART THEREOF AND TERMINATION OF EMPLOYMENT
WITH THE COMPANY.


(K)  NOTICES.  ALL NOTICES, CLAIMS, CERTIFICATES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN AND DELIVERED IF PERSONALLY DELIVERED OR IF SENT BY NATIONALLY
RECOGNIZED OVERNIGHT COURIER, BY FACSIMILE OR BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED AND POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

(I)  IF TO THE COMPANY, TO IT AT:

 

SoftBrands, Inc.

 

Two Meridian Crossings, Suite 800

 

Minneapolis, MN 55423

 

Attn: Vice President — Human Resources

 

 

(II)  IF TO PARTICIPANT, TO SUCH ADDRESS AS MOST RECENTLY SUPPLIED TO THE
COMPANY BY PARTICIPANT AND SET FORTH IN THE COMPANY’S RECORDS; OR

(III)  TO SUCH OTHER ADDRESS AS THE PARTY TO WHOM NOTICE IS TO BE GIVEN MAY HAVE
FURNISHED TO THE OTHER PARTY IN WRITING IN ACCORDANCE WITH THIS SECTION 6(K).

Any such notice or communication shall be deemed to have been received (i) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day), (ii) in the case of
nationally-recognized overnight courier, on the next business day after the date
sent, (iii) in the case of facsimile transmission, when received (or if not sent
on a business day, on the next business day after the date sent) and (iv) in the
case of mailing, on the third business day following the date on which the piece
of mail containing such communication is posted.

4


--------------------------------------------------------------------------------





(L)  WAIVER OF BREACH. THE WAIVER BY EITHER PARTY OF A BREACH OF ANY PROVISION
OF THIS AGREEMENT MUST BE IN WRITING AND SHALL NOT OPERATE OR BE CONSTRUED AS A
WAIVER OF ANY OTHER OR SUBSEQUENT BREACH.


(M)  UNDERTAKING.  BOTH PARTIES HEREBY AGREE TO TAKE WHATEVER ADDITIONAL ACTIONS
AND EXECUTE WHATEVER ADDITIONAL DOCUMENTS EITHER PARTY MAY IN THEIR REASONABLE
JUDGMENT DEEM NECESSARY OR ADVISABLE IN ORDER TO CARRY OUT OR EFFECT ONE OR MORE
OF THE OBLIGATIONS OR RESTRICTIONS IMPOSED ON THE OTHER PARTY UNDER THE
PROVISIONS OF THIS AGREEMENT.


(N)  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS,
AND EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AGREEMENT.


(O)  ENTIRE AGREEMENT.  THIS AGREEMENT (AND THE OTHER WRITINGS INCORPORATED BY
REFERENCE HEREIN, INCLUDING THE PLAN) CONSTITUTES THE ENTIRE AGREEMENT BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
OR CONTEMPORANEOUS WRITTEN OR ORAL NEGOTIATIONS, COMMITMENTS, REPRESENTATIONS
AND AGREEMENTS WITH RESPECT THERETO.

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.

 

SOFTBRANDS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

5


--------------------------------------------------------------------------------